Mr. Justice McSurely delivered the opinion of the court. Abstract of the Decision. 1. Railroads, § 738*—when judgment for damages to automobile cannot be sustained. In an action against a railroad company for damages to plaintiff’s automobile by being struck by an engine at a street crossing, the evidence showed that servants of plaintiff attempted to drive the automobile over the crossing on a dark night without looking to see if a train was approaching and that there was nothing to prevent them from seeing the approaching locomotive with its headlight burning had they looked. Held that a judgment for plaintiff could not be sustained for the reason that plaintiff, through his agents, was guilty of contributory negligence. 2. Railroads, § 668*—when driver of automobile approaching railroad crossing guilty of contributory negligence. A person driving an automobile on a dark night upon a railroad track, where it is known that trains are frequently passing, without the slightest concern whether or not a train is approaching is guilty of contributory negligence barring a recovery.